Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
referred to as the “Amendment”) is dated as of July 14, 2014, by and among EXCO
RESOURCES, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors
(the “Guarantors”), the LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement as amended herein (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
July 31, 2013 (as the same has been and may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, Administrative Agent, the Lenders, Borrower and the Guarantors desire
to amend the Credit Agreement as provided herein upon the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Additional Definitions. The following cross references to definitions
contained in the Credit Agreement shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to four decimal places) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

 

Second Amendment to Amended and Restated Credit Agreement – Page 1



--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Sanctions” means general trade, economic or financial restrictions, sanctions
or embargoes imposed, administered or enforced from time to time by the
government of the United States of America, including OFAC, the United Nations
Security Council, or the European Union, each as amended, supplemented or
substituted from time to time.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

1.2 Amended Definition. The following definition in Section 1.01 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as shall be selected by the Administrative Agent in its
reasonable discretion (in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate; provided that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

 

Second Amendment to Amended and Restated Credit Agreement – Page 2



--------------------------------------------------------------------------------

1.3 Anti-Corruption Laws and Sanctions. Section 4.21 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:

Section 4.21. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

1.4 Compliance with Laws. Section 6.08 of the Credit Agreement shall be and it
hereby is amended by adding the following to the end of such Section:

The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

1.5 Restricted Payments. Clause (d)(ii) of Section 7.06 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:

(ii) the aggregate amount of such cash dividends declared and paid in any period
of four consecutive fiscal quarters shall not exceed $75,000,000,

1.6 Use of Proceeds. The following shall be and it hereby is added to the end of
Article VII of the Credit Agreement as the new Section 7.14:

Section 7.14. Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Second Amendment to Amended and Restated Credit Agreement – Page 3



--------------------------------------------------------------------------------

SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment, shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.

2.1 Execution and Delivery. Each Credit Party, the Lenders (or at least the
required percentage thereof) and Administrative Agent shall have executed and
delivered this Amendment.

2.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

2.3 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

SECTION 3. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

3.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and any representation or warranty
which is qualified by reference to “materiality” or “Material Adverse Effect” is
true and correct in all respects).

3.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 7.02 of the Credit Agreement.

3.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

3.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

Second Amendment to Amended and Restated Credit Agreement – Page 4



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous.

4.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

4.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

4.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

4.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

4.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

4.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

4.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

4.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 

Second Amendment to Amended and Restated Credit Agreement – Page 5



--------------------------------------------------------------------------------

4.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

Second Amendment to Amended and Restated Credit Agreement – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ Mark F. Mulhern

Name:   Mark F. Mulhern Title:   Executive Vice President and Chief   Financial
Officer GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC
EXCO PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC.
EXCO MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO EQUIPMENT LEASING, LLC By:  

/s/ Mark F. Mulhern

Name:   Mark F. Mulhern Title:   Executive Vice President and Chief   Financial
Officer EXCO OPERATING COMPANY, LP By:   EXCO Partners OLP GP, LLC,   its
general partner   By:  

/s/ Mark F. Mulhern

 

Name:

  Mark F. Mulhern  

Title:

  Executive Vice President and Chief     Financial Officer

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC,   its general partner  
By:  

/s/ Mark F. Mulhern

  Name: Mark F. Mulhern  

Title: Executive Vice President and Chief

 

Financial Officer

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

and as Administrative Agent and Issuing Bank

By:  

/s/ Michael A. Kamauf

Name: Michael A. Kamauf Title: Authorized Officer

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

Name: Ronald E. McKaig Title: Managing Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ T. Bancroft Mattel

Name: T. Bancroft Mattel Title: Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Joseph A. Bliss

Name: Joseph A. Bliss Title: Managing Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Lana Gifas

Name: Lana Gifas Title: Director By:  

/s/ Jennifer Anderson

Name: Jennifer Anderson Title: Associate Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:  

/s/ Michael Spaight

Name: Michael Spaight Title: Authorized Signatory

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, as a Lender By:  

/s/ Stuart Murray

Name: Stuart Murray Title: Managing Director By:  

/s/ Mary Lou Allen

Name: Mary Lou Allen Title: Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Michael Winters

Name: Michael Winters Title: Vice President By:  

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Michelle Latzoni

Name: Michelle Latzoni Title: Authorized Signatory

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Victor Ponce de León

Name: Victor Ponce de León Title: Vice President

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:  

/s/ John Feeley

Name: John Feeley Title: Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Juli Bieser

Name: Juli Bieser Title: Director By:  

/s/ Charles Hall

Name: Charles Hall Title: Managing Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement